Citation Nr: 1032698	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-04 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had active service from July 1968 until July 1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida, which, among other things, denied service connection for 
PTSD.

The case has been before the Board on two prior occasions.  In 
March 2008, the Veteran testified at a hearing before the 
undersigned in March 2008.  At that time, he withdrew claims 
involving service connection for asbestosis, a prostate disorder, 
and hearing loss, as well as claim for an increased rating for 
tinnitus.   

In April 2008, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for additional evidentiary 
development.  Since that development, the AMC readjudicated the 
claim in a supplemental statement of the case (SSOC) issued in 
June 2010. 

The record shows that the Veteran has been diagnosed with a 
psychiatric disorder other than PTSD - namely, anxiety reaction, 
major depressive episode, dysthymia, and adjustment disorder with 
depressed mood.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that the scope of a mental health disability claim 
includes any mental disability that reasonably may be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.)  But since an unappealed 
August 2005 rating decision has denied service connection for a 
psychiatric disorder other than PTSD (anxiety reaction with 
claimed blackouts and hyperventilation), this issue is not before 
the Board at this time. 

It thus appears that the issue of whether new and material 
evidence has been submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder, other than PTSD, 
has been raised by the record but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over this issue at this time, and it 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In June 2010, the Veteran was informed that he had 30 days to 
submit additional evidence in support of his appeal.  

In statement dated on June 20, 20010 the Veteran requested that 
he be given 30 days to submit additional evidence.  Since an 
additional lay statement was subsequently submitted to the Board 
in August 2010, and more than 30 days have elapse since June 2010 
without a request for additional time, the Board will proceed to 
adjudicate the issue on appeal as it is assumed that no further 
evidence will be submitted.

FINDING OF FACT

The Veteran does not have a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.   The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant factual 
background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has duties to notify and assist claimants in substantiating 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009). 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id. at 486.

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2006.  
This letter informed him of the evidence required to substantiate 
his claim, as well as his and VA's respective responsibilities in 
obtaining supporting evidence.  The letter also notified the 
Veteran of the downstream issues concerning any assigned rating 
and effective date if service connection is ultimately granted.  
See Dingess, supra.  Lastly, the Board notes that the letter was 
issued prior to the initial adjudication of the Veteran's claim 
in May 2006, the preferred sequence.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004)  (VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction).  

It is also worth noting that, as the pleading party, the Veteran, 
not VA, has the evidentiary burden of proof for showing how a 
VCAA notice error is prejudicial,  meaning outcome determinative 
of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
The Veteran and his representative have not made any such 
pleading or allegation.  Thus, the duty to notify has been met in 
this case.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA has obtained all relevant medical and 
other records he and his representative identified as pertinent 
to the claim.  Pursuant to the April 2008 remand, the Board 
instructed the AMC/RO to request from the Veteran information 
regarding the state mental hospital where he allegedly received 
treatment in 1979, as well as information regarding alleged 
treatment from a Dr. Romano.  The Board also requested that the 
Veteran be given another opportunity to submit details concerning 
his alleged in-service stressor.  

The AMC complied with the Board's remand directives by requesting 
this information from the Veteran in an April 2008 letter.  
However, the Veteran only provided details concerning his alleged 
in-service stressor, but offered no information concerning prior 
medical treatment.  The Court has held that VA's duty to assist a 
Veteran in developing the facts and evidence pertinent to a claim 
is not a one-way street.  He cannot passively wait for this 
assistance in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board is 
thus satisfied the RO and AMC substantially complied with the 
April 2008 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  
Therefore, VA has not further duty to obtain these records. 38 
C.F.R. § 3.159(c)(1).

After providing sufficient details, the AMC attempted to verify 
the in-service stressor in which the Veteran allegedly witnessed 
a Sergeant [redacted] get shot in the arm while on guard duty.  
In a March 2010 report, the U.S. Army and Joint Services Records 
Research Center (JSRRC) indicated that the reports do not 
document that a [redacted] was a casualty in Germany during 
the reported period.  The JSRRC then suggested that VA search 
morning reports and contact the U.S. Army Crime Records Division 
(USACRD) to see if an investigation report had been filed.  After 
the AMC contacted these agencies, the USACRD responded in March 
2010 that there were no records of this incident.  In June 2010, 
the NPRC also indicated that a search of morning reports failed 
to document this incident.  Based on these efforts, the Board is 
satisfied that the RO/AMC has made all necessary attempts to 
verify the Veteran's alleged in-service stressor. 

Accordingly, the Board finds that no further action is necessary 
to meet the requirements of the VCAA or the Court.



II.  Service Connection for PTSD

In general, service connection may be established by showing that 
a current disability is the result of a disease or an injury 
incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Stated somewhat differently, service 
connection requires: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD, however, is somewhat different in 
that it requires: [1] a current diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM- IV, presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred; and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2009); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the Veteran claims that he developed PTSD as a 
result of an incident (i.e., stressor) in which he witnessed his 
sergeant get shot in the arm during guard duty.  Unfortunately, 
the Veteran's claim fails because there is no evidence that he 
has ever been diagnosed with PTSD, irrespective of whether his 
alleged in-service stressor is true.  

The service medical records make no reference to PTSD or any kind 
of chronic psychiatric disorder.  When seen for an upper 
respiratory infection in June 1969, the impression was arrhythmia 
panic in an emotionally unstable "guy."  A review of extensive 
post-service VA treatment records dated from 1972 until 2009 
shows that the Veteran has received treatment at various times 
for psychiatric problems diagnosed as anxiety reaction, opiate 
dependence, major depressive episode, dysthymia and adjustment 
disorder with depressed mood.  None of these records, however, 
makes any reference to PTSD.  

Since the Veteran has not been diagnosed with PTSD, his claim 
must be denied on this basis alone, because the first essential 
element of a successful PTSD claim involving a current diagnosis 
of the condition has not been shown.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (indicating that in the absence of proof of the 
presently claimed disability, there can be no valid claim); see 
also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded to 
an applicant who has the claimed disability on the date of 
application, not for past disability or, as in this particular 
instance, for disability that he may have at some undetermined 
point in the future).

Indeed, the only evidence that the Veteran has PTSD is his own 
unsubstantiated lay statements.  But the Veteran is not competent 
to attribute his psychiatric symptoms to a diagnosis of PTSD.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  Even if the Board were to 
assume purely for the sake of argument that he is competent in 
this regard, his contentions are still outweighed by the medical 
records, none of which includes a diagnosis of PTSD. See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Since there is no diagnosis of PTSD, the Board need not discuss 
the remaining two elements involving whether the claimed in-
service stressor actually occurred, and, if so, whether it caused 
PTSD.  See 38 C.F.R. § 3.304(f).  In any event, even assuming for 
discussion purposes that the Veteran has a diagnosis of PTSD, 
there is no evidence that the Veteran ever engaged in combat with 
an enemy force, and no evidence corroborating his claimed 
stressor that he witnessed his sergeant get shot in the arm.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 
11 Vet. App. 353, 357-58 (1998).

As already discussed, the JSRRC recently indicated that the 
reports do not document that a [redacted] was a casualty in 
Germany during the reported period.  The JSRRC then suggested 
that VA search morning reports and contact the USACRD to see if 
an investigation report was filed.  The USACRD responded in March 
2010 that there were no records of this incident.  In June 2010, 
the NPRC also indicated that a search of morning reports failed 
to document this incident.  Thus, in the absence of any evidence 
to corroborate the Veteran's in-service stressor, the claim would 
still be denied even if a diagnosis of PTSD had been made in the 
case.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for PTSD.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable doubt 
is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.


ORDER

Service connection for PTSD is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


